DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation. 
The limitation of determining based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally  determining the difference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the determining step. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a determining a difference) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsheyeva (2018/0087021) in view of Tabandeh (2017/0245946).
Shamsheyeva discloses 1. A computer-implemented method of tracking orientation of a substrate associated with colonies of microorganisms, the method comprising: 
receiving a first image of the substrate, the first image associated with a first substrate orientation of the substrate with respect to an imaging device; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually. Analysis module 140 may assign microorganisms in the first image to clones (e.g., divided or new microorganisms at a monitored object location).”)
determining, by a processor, a first location and (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)
receiving a second image of the substrate, the second image associated with a second substrate orientation of the substrate with respect to the imaging device; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually. Analysis module 140 may assign microorganisms in the first image to clones (e.g., divided or new microorganisms at a monitored object location).”)
 (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)
 determining, by the processor and based at least in part on the first location,  (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)

Shamsheyeva discloses using the location but not using “a fiducial orientation” in particular, “determining, by a processor, a first location and a first fiducial orientation of a fiducial mark associated with the substrate and depicted in the first image; 
a second fiducial orientation of the fiducial mark associated with the substrate and depicted in the second image;
 determining, by the processor and based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation.”

Tabandeh discloses 
“a fiducial orientation” in particular, “determining, by a processor, a first location and a first fiducial orientation of a fiducial mark associated with the substrate and depicted in the first image; 
determining, by the processor, a second location and a second fiducial orientation of the fiducial mark associated with the substrate and depicted in the second image;
 determining, by the processor and based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation.” (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)

The suggestion/motivation for doing so would have been a more accurate alignment as the orientation gives additional information to better align the images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shamsheyeva with Tabandeh to obtain the invention as specified in claim 1.

Shamsheyeva in view of Tabandeh discloses 2. The computer-implemented method of claim 1, further comprising mechanically repositioning or reorienting the substrate with respect to the imaging device based at least in part on the difference between the first substrate orientation and the second substrate orientation. (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)

The suggestion/motivation for doing so would have been to require less rotation/translation of the image thereby providing a more accurate registration. Images which are in close alignment are easier to register.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shamsheyeva with Tabandeh to obtain the invention as specified in claim 2.

Shamsheyeva in view of Tabandeh discloses 3. The computer-implemented method of claim 1, further comprising altering an orientation of the second image of the substrate based at least in part on the difference between the first orientation and the second orientation to provide a re-oriented image. (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)

The suggestion/motivation for doing so would have been to not require rotation/translation of the image and any defects that may occur.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shamsheyeva with Tabandeh to obtain the invention as specified in claim 3.

Shamsheyeva in view of Tabandeh discloses 4. The computer-implemented method of claim 1, wherein the fiducial mark comprises a mark imprinted on or affixed to the substrate. (Tabandeh, “[0042] As used herein, a marker or a fiducial marker refers to an object that provides a point of reference. Examples of a marker or a fiducial marker may include an active transmitter, such as an LED or electromagnetic emitter, a passive reflector, such as a plastic sphere with a retro-reflective film, a distinct pattern or sequence of shapes, lines and/or other characters, acoustic emitters and/or reflectors, and the like. A tracking array or fiducial marker array is referred to as an arrangement of two or more markers or fiducial markers in/on a rigid body of any geometric shape. The end effector flange referred to herein is the attachment point between the robot and the end effector (tool or instrument).”)


Shamsheyeva in view of Tabandeh discloses 5. The computer-implemented method of claim 1, wherein the fiducial mark comprises a spatial pattern of colonies of microorganisms in the first image. (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)

Shamsheyeva in view of Tabandeh discloses 6. The computer-implemented method of claim 1, further comprising: mechanically reorienting the substrate with respect to the imaging device based at least in part on the difference between the first substrate orientation and the second substrate orientation so that the substrate has a third substrate orientation with respect to the imaging device; receiving a third image of the substrate associated with the third substrate orientation; determining, by the processor and based at least in part on the first location and the first fiducial orientation, a difference between the third substrate orientation and the first substrate orientation; and altering an orientation of the third image based at least in part on the difference between the third substrate orientation and the first substrate orientation to provide a re-oriented image. (see claim 2 above, which incorporates claim 1)

Shamsheyeva in view of Tabandeh discloses 7. The computer-implemented method of claim 1, further comprising:
determining, by the processor, a location of a colony of microorganisms in the first image; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually”)
(Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually”)
determining, by the processor and based at least in part on the difference between the first substrate orientation and the second substrate orientation, that the candidate colony of microorganisms is a same colony as the colony of microorganisms. (Shamsheyeva, “[0160] In response to registration, non-growing microorganism objects may be detected.”; where the second image is based on the difference of orientation; (see claims 1-2), non-growing colony reads on “same colony”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662